Citation Nr: 0840440	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a gynecological 
condition, referred to as status post-laparoscopy with 
adhesiolysis of fibroids.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids and anal fissures.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hemorrhoids and anal fissures was denied by a February 
2003 rating decision; the evidence submitted since February 
2003 is cumulative, does not relate to an unestablished fact, 
and fails to raise a reasonable possibility of substantiating 
the veteran's claim.

2.  The medical evidence of record does not reflect 
continuous treatment to control the veteran's reported pelvic 
pain and heavy bleeding.


CONCLUSION OF LAW

1.  New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hemorrhoids and anal fissures is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2008).

2.  The criteria for a compensable rating for a gynecological 
disorder, referred to as status post-laparoscopy with 
adhesiolysis of fibroids, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.116, Diagnostic Code (DC) 7629 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
hemorrhoids and anal fissures was denied by a February 2003 
rating decision.  The veteran failed to appeal, and her claim 
became final.  38 C.F.R. § 20.1103.  However, a previously 
denied claim may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the veteran's claim for service connection for 
hemorrhoids and anal fissures based on lack of evidence of a 
current disability.

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's service medical records and 
a VA examination report.  The veteran's service medical 
records reflect her in-service treatment for hemorrhoids and 
an anal fissure beginning in February 1995 until her 
condition apparently resolved, as reflected by a 1996 normal 
rectal examination and the veteran's subsequent denials of 
hemorrhoids or rectal disease in her self-reports of medical 
history.  Additionally, the veteran's November 2002 VA 
examination report reflects that the veteran declined a 
rectal examination because her June 2002 rectal examination 
had been normal.

Evidence added to the record since the veteran's prior 
service-connection denial includes the veteran's private 
treatment records and a VA examination report.  The veteran's 
private treatment records fail to reflect any complaints of 
or treatment for hemorrhoids or anal fissures.  Additionally, 
at the veteran's April 2007 VA digestive examination, the 
veteran's rectal examination was normal; the examiner noted 
the presence of hemorrhoidal tags, but found that there were 
no internal hemorrhoids or anal fissures at that time.

The veteran's private treatment records and VA examination 
report do not constitute new and material evidence because 
they fail to reflect evidence of a current disability, and 
therefore do not raise a reasonable possibility of 
substantiating her claim.  Given that new and material 
evidence has not been submitted, the veteran's claim is not 
reopened, and the appeal is denied.  
 
II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
status post-laparoscopy with adhesiolysis of fibroids 
pursuant to Diagnostic Code 7629, the rating criteria for 
endometriosis.  A 10 percent rating for endometriosis is 
warranted when there is pelvic pain or heavy or irregular 
bleeding requiring continuous treatment for control.  38 
C.F.R. § 4.116, Diagnostic Code 7629.  A 30 percent rating is 
assigned for pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  Id.  The highest rating of 50 
percent is warranted if symptoms include lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms.  Id.

The veteran's private treatment records reflect that she 
sought treatment in October 2005 after experiencing 
dysmenorrhea (menstrual cramps) since the previous night.  
The treating physician noted that the veteran had supra-pubic 
discomfort and that the veteran's cervix was clear, and 
diagnosed the veteran with cystitis (inflammation of the 
bladder) and prescribed Cipro, an antibiotic.  The veteran 
underwent a VA gynecological examination in August 2006, 
during which she reported severe menstrual cramps and heavy 
bleeding.  The veteran also reported that she had been 
treated for her gynecological condition in the past with 
Depo-Provera and Ortho-Novum; however, she was not being 
treated for her condition at the time of the VA examination.  
The examiner noted a diagnosis of fibroid uterus, opining 
that her painful menstruation was caused by her 
endometriosis, which was diagnosed in 1996.

The veteran's medical records fail to reflect that the 
veteran's pelvic pain and heavy bleeding require continuous 
treatment for control.  The veteran's private treatment 
records are void of treatment for any gynecological condition 
other than cystitis, and at her VA examination the veteran 
denied being treated for any gynecological condition at that 
time.  Accordingly, the veteran does not meet the criteria 
for a compensable rating for her status post-laparoscopy with 
adhesiolysis of fibroids.

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
a January 2006 letter, which provided a description of new 
and material evidence necessary to reopen the veteran's 
service-connection claim for hemorrhoids and anal fissures 
and referenced the reason for the previous denial, no 
objective evidence of a current disability at the veteran's 
VA examination.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Furthermore, the letter informed the veteran that she must 
show that her service-connected gynecological disability had 
worsened in order to receive an increased disability rating.  
A March 2007 statement of the case explained the applicable 
rating criteria for a compensable rating pursuant to 
Diagnostic Code 7629 per Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 2008), and the veteran's increased 
rating claim was subsequently readjudicated by an April 2007 
supplemental statement of the case.  Additionally, at her 
August 2006 VA gynecological examination, the veteran 
discussed both her gynecological symptoms and her history of 
treatment for these symptoms.  Likewise, the veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the veteran, would know what was 
necessary to substantiate her claim, such that notice errors 
in this case are harmless.

With respect to the duty to assist, private treatment records 
have been obtained.  The veteran has not identified any 
records not obtained, and she reported that she had no 
additional evidence to submit in support if her claims.  The 
veteran was also provided with two VA examinations during the 
development of the instant claims, and she was offered the 
opportunity to testify at a hearing before the Board, but she 
declined.  Accordingly, VA's assistance obligations have been 
satisfied.  

ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
hemorrhoids and anal fissures is not reopened, and the appeal 
is denied.

A compensable rating for a gynecological condition, referred 
to as status post-laparoscopy with adhesiolysis of fibroids, 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


